PROB 35 (CAE)
                  Case 2:15-cr-00083-WBS Document 58 Filed 10/29/20 Page 1 of 4
(Rev. 5/01)
                                Report and Order Terminating Supervised Release
                                        Prior to Original Expiration Date

                                UNITED STATES DISTRICT COURT
                                                   FOR THE

                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA                              )
                                                      )
                           v.                         ) Docket No: 2:15CR00083-1 WBS
                                                      )
Mark F. Friend                                        )
                                                      )

On November 18, 2016, the above-named was sentenced to Supervised Release for a period of 2 years.
Supervision commenced on January 23, 2019.

The supervised releasee has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that the supervised releasee be discharged
from supervision.

                Respectfully submitted,                                                  Reviewed by,




                Wendy E. Reyes                                            Ronnie Preap
       Sr. United States Probation Officer                  Supervising United States Probation Officer

Dated: October 27, 2020
              Elk Grove, California
              WER/mb




                                                      1
                                                                                                                                         Rev. 07/2020
                                                          PROB35__REPORT AND ORDER TERMINATING SUPERVISION PRIOR TO ORIGINAL EXPIRATION DATE (EARLY)
PROB 35 (CAE)
                Case 2:15-cr-00083-WBS Document 58 Filed 10/29/20 Page 2 of 4

Re:        Mark F. Friend
           Docket Number: 2:15CR00083-1
           Report and Order Terminating Supervised Release
           Prior to Original Expiration Date




                                      ORDER OF COURT

Pursuant to the above report, it is ordered that Mark F. Friend be discharged from Supervised Release,
and that the proceedings in the case be terminated.

Dated: October 28, 2020




Attachment:      Recommendation

CC:        AUSA — Michael Anderson
           FLU Unit—United States Attorney’s Office
           Fiscal Clerk—Clerk's Office
           Supervisee—Mark F. Friend




                                                  2
                                                                                                                                     Rev. 07/2020
                                                      PROB35__REPORT AND ORDER TERMINATING SUPERVISION PRIOR TO ORIGINAL EXPIRATION DATE (EARLY)
             Case 2:15-cr-00083-WBS Document 58 Filed 10/29/20 Page 3 of 4
(CAE)
                             Recommendation Terminating Supervised Release
                                      Prior to Expiration Date

                         UNITED STATES DISTRICT COURT
                                                 FOR THE

                        EASTERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA                               )
                                                        )
                        v.                              ) Docket No: 2:15CR00083-1
                                                        )
 Mark F. Friend                                         )
                                                        )


LEGAL HISTORY:

On November 18, 2016, the above-named was sentenced to Supervised Release for a period of 2 years,
in reference to the offense of 18 USC 371 and 1344 – Conspiracy to Commit Bank Fraud. Supervision
commenced on January 23, 2019.

Special conditions included a requirement for: Warrantless search, not dissipate assets, apply all monies
to any unpaid restitution, financial disclosure, no additional lines of credit. He was also ordered to pay a
special assessment of $100.00 and restitution in the amount of $1,889,379.00.

SUMMARY OF COMPLIANCE:

The supervised releasee has complied with all conditions and special conditions of Supervised Release
and has not been involved in any further criminal activities. It is the opinion of the probation officer that
the supervised releasee has derived maximum benefits from supervision and is not in need of continued
supervision. Mr. Friend has been cooperative regarding the garnishment of several accounts, which were
applied toward his restitution. He has also made monthly payments toward restitution. Mr. Friend will
continue to cooperate with payment of restitution through the Financial Litigation Unit of the United States
Attorney’s Office. He is in compliance with all other terms and conditions of his supervised release.




                                                    1
                                                                                                                                Rev. 07/2020
                                                               CAE__RECOMMENDATION TERMINATING SUPERVISION PRIOR TO EXPIRATION DATE (EARLY)
            Case 2:15-cr-00083-WBS Document 58 Filed 10/29/20 Page 4 of 4
Re:    Mark F. Friend
       Docket Number: 2:15CR00083-1
       Recommendation Terminating Supervised Release
       Prior to Expiration Date


RECOMMENDATION:

It is, therefore, respectfully recommended that Supervised Release in this case be terminated early.


          Respectfully submitted,                                   Reviewed by,




            Wendy E. Reyes                                     Ronnie Preap
   Sr. United States Probation Officer           Supervising United States Probation Officer

 Dated: October 27, 2020
          Elk Grove, California
          WER/mb


CC:    AUSA (NAME)—TBD

(Pursuant to Rule 32, notice of proposed relief to the supervised releasee is being provided. If no
objection is received from you within 14 days, the probation officer's Recommendation and Prob35—
Report and Order Terminating Supervised Release Prior to Expiration Date will be submitted to the Court
for approval.)




                                                   2
                                                                                                                              Rev. 07/2020
                                                             CAE__RECOMMENDATION TERMINATING SUPERVISION PRIOR TO EXPIRATION DATE (EARLY)
